                 Case 2:18-cr-00283-JCC Document 65 Filed 10/08/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR18-0283-JCC
10                              Plaintiff,                   ORDER
11          v.

12   MADDAWALAABUU DADI,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s motion for compassionate release
16   (Dkt. No. 56) and the Government’s motion to seal (Dkt. No. 64). Having considered the parties’
17   briefing and the relevant record, the Court hereby DENIES Defendant’s motion for
18   compassionate release (Dkt. No. 56) and GRANTS the Government’s motion to seal (Dkt. No.
19   64) for the reasons explained herein.
20          Defendant pled guilty on May 1, 2019 to bank fraud and aggravated identity theft. (Dkt.
21   No. 33.) On July 16, 2019, the Court sentenced Defendant to 32 months of incarceration
22   followed by three years of supervised release. (See Dkt. No. 53.) Defendant is currently housed
23   at FDC Sea-Tac with a projected release date of July 18, 2021. (See Dkt. Nos. 61 at 3; 63 at 7.)
24   Defendant moves for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. Nos.
25   56, 61.) 1 Defendant claims that the conditions at FDC Sea-Tac create an extreme risk that he will
26
            1
                Court-appointed counsel filed a memorandum in support of Defendant’s pro se motion.

     ORDER
     CR18-0283-JCC
     PAGE - 1
               Case 2:18-cr-00283-JCC Document 65 Filed 10/08/20 Page 2 of 3




 1   be exposed to COVID-19, thereby satisfying the requirement under 18 U.S.C. § 3582(c)(1)(A)(i)

 2   for extraordinary and compelling reasons warranting release. (Dkt. No. 61 at 3–8.)

 3          As a threshold matter, Defendant must demonstrate that he has satisfied the exhaustion

 4   requirement contained within 18 U.S.C. § 3582(c)(1)(A). See United States v. Van Sickle, 2020

 5   WL 2219496, slip op. at 3 (W.D. Wash. 2020) (describing Defendant’s burden). Namely,

 6   Defendant must show that he exhausted administrative remedies or waited 30 days after filing a

 7   request with the warden before filing the instant motion. Id. Defendant fails to make this

 8   showing. (See Dkt. Nos. 61 at 3 (Defense counsel’s indication that counsel “has no additional
 9   information or documentation” regarding exhaustion); 63 at 10 (Government’s attestation that, as
10   of September 8, 2020, the BOP database lacked a record of any such request from Defendant).)
11          Even if Defendant had satisfied the exhaustion requirement, the Court finds that his
12   current circumstances do not satisfy the requirements for extraordinary and compelling reasons
13   warranting release. See Riley v. United States, 2020 WL 1819838, slip op. 7 (W.D. Wash. 2020).
14   Defendant is a twenty-five year old in good health. (Dkt. Nos. 62; 63-1 at 2–103.) He lacks the
15   health conditions that would make him significantly more vulnerable to suffering serious
16   complications from COVID-19 and thereby satisfy the requirement for extraordinary and
17   compelling reasons. See United States v. Dorsey, 2020 WL 2562878, slip op. at 2 (W.D. Wash.
18   2020). The Court DENIES Defendant’s motion for compassionate release. See 18 U.S.C.

19   § 3582(c)(1)(A).

20          The Government moves to seal Exhibit A to its response to Defendant’s motion to seal

21   (Dkt. No. 63-1), explaining that the documents represent Defendant’s personal medical

22   information. (Dkt. No. 64.) The Court starts from the position that “[t]here is a strong

23   presumption of public access to [its] files.” W.D. Wash. Local Civ. R. 5(g)(3); see also Nixon v.

24   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). To overcome that presumption, a party

25   seeking to seal a judicial record must show “compelling reasons” to seal the record if it relates to

26   a dispositive pleading. Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir.


     ORDER
     CR18-0283-JCC
     PAGE - 2
               Case 2:18-cr-00283-JCC Document 65 Filed 10/08/20 Page 3 of 3




 1   2006). Defendant’s strong interest in maintaining the confidentiality of his personal medical

 2   records outweighs the public’s interest in disclosure. See Kamakana, 447 F.3d at 1179.

 3   Accordingly, the Court finds compelling reasons and GRANTS the Government’s motion to seal

 4   (Dkt. No. 64).

 5          For the foregoing reasons, the Court DENIES Defendant’s motion for compassionate

 6   release (Dkt. No. 56) and GRANTS the Government’s motion to seal (Dkt. No. 64). The Clerk is

 7   DIRECTED to maintain Docket Number 63-1 under seal until further order of the Court and to

 8   terminate Defendant’s motion for compassionate release (Dkt. No. 56).
 9          DATED this 8th day of October 2020.




                                                          A
10

11

12
                                                          John C. Coughenour
13                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0283-JCC
     PAGE - 3
